 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHELL RAMOS,                                     No. 2:19-cv-0726 KJN P
12                           Plaintiff,
13              v.                                          ORDER
14       I. ROCHA, et al.,
15                           Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On May 6, 2019, the undersigned recommended that plaintiff’s

19   unsigned complaint be struck based on plaintiff’s failure to timely rectify the omission as required

20   under Rule 11(a) of the Federal Rules of Civil Procedure. On June 14, 2019, plaintiff filed a

21   document styled, “Motion in Response to Failure to Comply,” in which he submits, under penalty

22   of perjury: “On March 13, 2019[,] outgoing legal mail was sent back as Court order ordered.

23   ‘See’ evidence attached to this motion.” (ECF No. 12 at 1.)1 He appends a copy of both his

24   incoming and outgoing prison mail logs, but no further explanation.

25   ////

26   1
       It appears that plaintiff filed his response in the Northern District of California. As plaintiff
27   was previously informed, his action was transferred from the Northern District to the Eastern
     District of California. Because this action now proceeds in the Eastern District, plaintiff shall file
28   any further documents in the Eastern District, not the Northern District.
                                                          1
 1            Plaintiff’s outgoing prison mail log reflects a mailing on March 13, 2019, to the U.S.

 2   District Court in San Francisco, California 94102, as well as a mailing to the Clerk of the U.S.

 3   District Court in Sacramento, California, on March 20, 2019. Neither prison mail log entry

 4   identifies the document mailed to the court. Moreover, plaintiff’s statement that “outgoing legal

 5   mail was sent back” is vague and fails to identify what document was “sent back” on March 13,

 6   2019. In addition, review of the court docket reflects that the only submission by plaintiff in

 7   March of 2019 was his motion for leave to proceed in forma pauperis, filed on March 18, 2019, in

 8   the Northern District. No other filing by plaintiff was received by the court in this case until he

 9   filed his June 14, 2019 response.

10          Importantly, even if plaintiff’s signed complaint was lost in transit, either by prison

11   officials or by post office staff, providing a mail log does not rectify the omission of plaintiff’s

12   signature on his pleading. This action cannot proceed unless plaintiff files a signed pleading.

13   Fed. R. Civ. P. 11(a) (Parties proceeding without counsel are required to sign all pleadings,

14   motions, and other papers submitted to the court for filing.). In other words, unless a signed

15   pleading is actually filed with the court, this action must be dismissed.

16          Plaintiff was previously provided a copy of his 30-page complaint. (ECF No. 2.) In an

17   abundance of caution, plaintiff is provided an additional thirty days in which to file a signature

18   page bearing his signature. Plaintiff may choose to re-file his entire pleading, provided it bears

19   his signature and date of signature. Or plaintiff may choose to return a copy of page three of his

20   complaint that bears his signature and date of signature. If plaintiff chooses the latter, the Clerk
21   of the Court shall interlineate the signed page three into plaintiff’s complaint (ECF No. 1).

22   Plaintiff is cautioned that failure to comply with this order will result in the court forwarding the

23   pending findings and recommendations to the district court for review and adoption. If adopted,

24   plaintiff’s case will be dismissed without prejudice.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Within thirty days from the date of this order, plaintiff shall complete the attached
27   Notice of Submission of Documents and submit the following documents to the Clerk of the

28   Court, Eastern District of California:
                                                         2
 1                     a. The completed Notice of Submission of Documents; and

 2                     b. A signed complaint or a copy of page three of his complaint that bears

 3   plaintiff’s signature;

 4             2. Plaintiff is cautioned that failure to comply with this order will result in the dismissal

 5   of this action;

 6             3. All further filings in this action shall be submitted to the Clerk of the Court, United

 7   States District Court, Eastern District of California, 501 I Street, Sacramento, CA 95814; and

 8             4. The Clerk of the Court is directed to send plaintiff a copy of page three of plaintiff’s

 9   complaint (ECF No. 1 at 3) without the court’s CM/ECF banner.

10   Dated: June 20, 2019

11

12

13

14   /ramo0726.r11.2

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELL RAMOS,                                      No. 2:19-cv-0726 TLN KJN P
12                        Plaintiff,
13            v.                                          NOTICE OF SUBMISSION
14    I. ROCHA, et al.,
15                        Defendants.
16

17          Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19          ____            Plaintiff’s complaint bearing his signature

20          OR

21          ____            Page 3 of plaintiff’s complaint bearing his signature. If plaintiff chooses

22   this option, the Clerk of the Court shall interlineate this signed page into plaintiff’s complaint

23   (ECF No. 1 at 3) as directed in the court’s order.

24   DATED:
25
                                                            ________________________________
26                                                          Plaintiff
27

28
